EXHIBIT 10.67
AMENDMENT TO CREDIT AGREEMENT
THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 14, 2010
by and among THE BOSTON BEER COMPANY, INC. and BOSTON BEER CORPORATION
(together, the “Borrowers” and each individually, a “Borrower”); and BANK OF
AMERICA, N.A., a national banking association, successor-by-merger to Fleet
National Bank (the “Bank”).
RECITALS
A. The Bank and the Borrowers are parties to that certain Second Amended and
Restated Credit Agreement dated as of July 1, 2002, as modified by letter
agreements dated as of August 4, 2004, December 30, 2005, an Amendment to Credit
Agreement dated as of February 27, 2007 and an Amendment to Credit Agreement
dated as of March 10, 2008 (as modified, the “Credit Agreement”). Capitalized
terms used herein without definition have the meanings assigned to them in the
Credit Agreement.
B. The Borrowers have requested an extension to the Expiration Date of the
Credit Agreement and the Bank is willing to extend the Expiration Date, subject
to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1. Amendment to Credit Agreement.
A. Extension of Expiration Date. Section 1.1 of the Credit Agreement is amended
so that the “Expiration Date”, as defined therein, shall be March 31, 2015.
B. No Other Amendments. Except as expressly amended hereby, the Credit Agreement
and any loan documents relating thereto shall remain otherwise unmodified and
continue in full force and effect in accordance with the provisions thereof as
of the date hereof.
2. Certain Representations of the Borrower. As a material inducement to the Bank
to enter into this Amendment, the Borrower hereby represents and warrants to the
Bank (which representations and warranties shall survive the delivery of this
Amendment), after giving effect to this Amendment, as follows:
A. The execution and delivery of this Amendment has been duly authorized by all
requisite corporate action on the part of the Borrower.
B. The representations and warranties contained in the Credit Agreement are true
and correct on and as of the date of this Amendment as though made at and as of
such date. No Event of Default exists under the Credit Agreement or any other
loan document.
C. This Amendment constitute the legal, valid and binding obligations of the
Borrower, enforceable against it in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights and remedies of creditors generally or the application of
principles of equity, whether in any action at law or proceeding in equity, and
subject to the availability of the remedy of specific performance or of any
other equitable remedy or relief to enforce any right thereunder.

 

 



--------------------------------------------------------------------------------



 



4. Conditions Precedent. The willingness of the Bank to amend the Credit
Agreement is subject to satisfaction of the condition precedent that Bank shall
have received the following items, duly executed where appropriate by all
parties thereto, and each in form and substance satisfactory to the Bank and its
counsel: (a) this Amendment; (b) a secretary’s certificate from the Borrower
certifying and attaching true and complete copies of the articles of
organization and bylaws of the Borrower and any required stockholders’ and/or
directors’ consents and/or resolutions authorizing the execution and delivery of
this Amendment and the transactions contemplated hereby and thereby and
certifying as to the incumbency of the officer executing this Amendment;
(c) such other supporting documents and certificates as the Bank or its counsel
may reasonably request; and (d) an amendment fee payable to the Bank in the
amount of $37,500.
5. Miscellaneous.
A. As provided in the Credit Agreement, the Borrower agrees to reimburse the
Bank upon demand for all reasonable out-of-pocket costs, charges, liabilities,
taxes and expenses of the Bank (including reasonable fees and disbursements of
counsel to the Bank) in connection with the (a) preparation, negotiation,
interpretation, execution and delivery of this Amendment and any other
agreements, instruments and documents executed pursuant or relating hereto, and
(b) any enforcement hereof.
B. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL TAKE EFFECT AS A SEALED
INSTRUMENT IN ACCORDANCE WITH SUCH LAWS.
C. This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or electronic
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal by their duly authorized officers under seal as of the day and year first
above written.

            THE BOSTON BEER COMPANY, INC.
      By:   /s/ Martin F. Roper         Name:   Martin F. Roper        Title:  
President and Chief Executive Officer        BOSTON BEER CORPORATION
      By:   /s/ Martin F. Roper         Name:   Martin F. Roper        Title:  
President and Chief Executive Officer        BANK OF AMERICA, N.A.
      By:   /s/ C. P. Busconi         Name:   Christopher P. Busconi       
Title:   Vice President   

 

- 2 -



--------------------------------------------------------------------------------



 



CONFIRMATION OF GUARANTORS
By signing below, the undersigned Material Subsidiaries of The Boston Beer
Company, Inc. and Boston Beer Corporation hereby acknowledge and consent to the
foregoing Amendment and all prior amendments to the Credit Agreement (as defined
in the foregoing Amendment) and confirm that their respective Unlimited
Guarantees are in full force and effect and continue to guarantee payment and
performance of any and all Obligations (as defined in such Unlimited Guarantees)
of the Borrowers to Bank.
Dated as of June 14, 2010.

            SAMUEL ADAMS BREWERY COMPANY, LTD.
      By:   /s/ Martin F. Roper         Name:   Martin F. Roper        Title:  
President and Chief Executive Officer        SAMUEL ADAMS PENNSYLVANIA BREWERY
COMPANY
      By:   /s/ Martin F. Roper         Name:   Martin F. Roper        Title:  
President and Chief Executive Officer   

Signature Page to Confirmation of Guarantors

 

 